Exhibit 99.1 United Continental Holdings, Inc. and United Air Lines, Inc. Subsidiaries Entity* Jurisdiction of Incorporation Air Wis Services, Inc. Wisconsin Air Wisconsin, Inc. Wisconsin Domicile Management Services, Inc.** Delaware Continental Airlines, Inc. Delaware Air Micronesia, Inc. Delaware Continental Micronesia, Inc. Delaware CAL Cargo, S.A. de C.V.** Mexico CALFINCO Inc. Delaware Century Casualty Company Vermont Continental Airlines de Mexico, S.A.** Mexico Continental Airlines Domain Name Limited England Continental Airlines Finance Trust II Delaware Continental Airlines Fuel Purchasing Group, LLC Delaware Continental Airlines, Inc. Supplemental Retirement Plan for Pilots Trust Agreement Delaware Continental Airlines Purchasing Holdings LLC Delaware Continental Airlines Purchasing Services LLC** Delaware Continental Express, Inc. Delaware Presidents Club of Guam, Inc. Delaware Four Star Insurance Company, Ltd. Bermuda UAL Benefits Management, Inc. Delaware United Air Lines, Inc. Delaware Covia LLC** Delaware Mileage Plus Holdings, LLC Delaware MPH I, Inc. Delaware Mileage Plus Marketing, Inc. Delaware Mileage Plus, Inc. Delaware United Aviation Fuels Corporation Delaware United Cogen, Inc. Delaware United Vacations, Inc. Delaware *Subsidiaries of United Continental Holdings, Inc. are wholly-owned unless otherwise indicated.Indirect Subsidiaries are indented below the name of their respective parent. **Domicile Management Services Inc. is 99.9% owned by Air Wis Services, Inc. and 0.1% owned by United Air Lines, Inc. CAL Cargo, S.A. de C.V. is 99.99% owned by Continental Air Lines, Inc. and .01% owned by CALFINCO Inc. Continental Airlines de Mexico, S.A. is 99.96% owned by Continental Airlines, Inc. and .04% owned by individuals. Continental Airlines Purchasing Services LLC is 99% owned by Continental Airlines Purchasing Holdings LLC and 1% owned by Continental Airlines, Inc. Covia LLC currently owns an approximately 56% equity interest in the Galileo Japan Partnership, a Delaware general partnership.
